
  Israel 1958 (rev. 2013)
  
  

  
  Subsequently amended 


Basic Law. The Knesset (1958)



1. What the Knesset is


The Knesset is the parliament of the State.



2. Place of sitting


The place of sitting of the Knesset is Jerusalem.



3. Composition


The Knesset shall, upon its election, consist of one hundred and twenty members.



4. Electoral system


The Knesset shall be elected by general, national, direct, equal, secret and proportional elections, in accordance with the Knesset Elections Law; this section shall not be varied save by a majority of the members of the Knesset.



5. The right to vote


Every Israel national of or over the age of eighteen years shall have the right to vote in elections to the Knesset, unless a court has deprived him of that right by virtue of any Law; the Elections Law shall determine the time at which a person shall be considered to be eighteen years of age for the purpose of the exercise of the right to vote in elections to the Knesset.



5A. The right to present a list of candidates (Amendments 19 and 21)


A list of candidates for the Knesset shall be submitted only by a party; The means of association and registering of parties and the conditions for submitting a list of candidates shall be determined by law.



6. The right to be elected (Amendments 8, 10, 22, and 26)




a. Every Israel national who on the day of the admission of a candidates list containing his name is twenty-one years of age or over shall have the right to be elected to the Knesset, unless a court has deprived him of that right by virtue of Law, or he has been sentenced, by a final judgment, to a penalty of actual imprisonment for a term exceeding three months and on the day of submission of the list of candidates seven years have not yet passed since the day when he terminated his period of imprisonment, unless the chairman of the Central Elections Committee has determined that the offence of which he has been convicted, in accordance with the circumstances, does not bear moral turpitude.




b. [Annulled]




c. A candidate for the Knesset who has been sentenced as specified in subsection (a) and whose judgment has become final after the submission of the list of candidates and before he has assumed tenure as a Knesset member, will be deemed to have withdrawn from the list of candidates that includes his name, or from his tenure in the Knesset, as relevant, unless the chairman of the Central Elections Committee has determined that the offence of which he has been convicted, in accordance with the circumstances, does not bear moral turpitude.




d. The determination of the chairman of the Central Elections Committee under subsections (a) and (c) is not required if the court has stated by law that the offence, in accordance with the circumstances, does bear moral turpitude.




e. For the purpose of this section –







•
"Actual imprisonment" means the sum of all terms of actual imprisonment the convicted person must serve in a single continuous period, even if ordered in different sentences, including suspended sentences that have been activated;






•
"Offence" means each of the offences for which a period of actual imprisonment has been ordered.





6A. Restriction on the candidacy of a Knesset member seceding from his faction (Amendments 12, 21 and 36)




a. A Knesset member seceding from his faction and failing to tender his resignation as a Knesset member in close proximity to his secession, shall not be included, in the election for the next Knesset, in the list of candidates submitted by a party that was represented by a faction of the outgoing Knesset; This provision does not apply to the splitting of a faction under the conditions prescribed by law.




b. For the purposes of this section –







•
"Secession from a faction " - including voting in the Knesset plenum not in accordance with the faction’s position regarding the expression of confidence or no confidence in the government; however, such voting shall not be deemed as secession if the Knesset member has not received any consideration in exchange for his vote;






•
"Consideration " – means directly or indirectly, by a promise or future commitment, including the assurance of a place on a list of candidates for the Knesset, or the appointment of the Knesset member himself or someone else to a certain position.





7. Who shall not be a candidate (Amendments 2, 21, and 33)


The following shall not be candidates for the Knesset:







1.
the President of the State;






2.
the two Chief Rabbis;






3.
a judge (shofet);






4.
a judge (dayan) of a religious court;






5.
the State Comptroller;






6.
the Chief of the General Staff of the Defense Army of Israel;






7.
rabbis and ministers of other religions, while holding paid office;






8.
senior State employees and Army officers of such grades or ranks and in such functions as shall be determined by Law.






9.
policemen and prison warders of such ranks and positions as shall be determined by law;






10.
employees of corporations established by law of such ranks and positions as shall be determined by law.




Unless they have ceased to serve in the aforementioned position or office, prior to the date for submitting the lists of candidates for the Knesset, and if an earlier date has been set by law prior to the set date.



7A. Prevention of participation of candidates' list (Amendments 9, 35, and 39)




a. A candidates' list shall not participate in elections to the Knesset, and a person shall not be a candidate for election to the Knesset, if the objects or actions of the list or the actions of the person, expressly or by implication, include one of the following:







1.
negation of the existence of the State of Israel as a Jewish and democratic state;






2.
incitement to racism;






3.
support of armed struggle, by a hostile state or a terrorist organization, against the State of Israel.






a1. For the purposes of this section, a candidate that was at a hostile state unlawfully within the seven years preceding the date for submitting the candidates' list, is deemed a person whose actions express support of armed struggle against the State of Israel, as long as he has not proven otherwise.




b. The decision of the Central Elections Committee that a candidate is prevented from participating in the elections requires the affirmation of the Supreme Court of Israel.




c. A candidate will make a declaration for the purposes of this section.




d. Particulars regarding the hearing at the Central Elections Committee and at the Supreme Court of Israel, as well as regarding a declaration under subsection (c) shall be prescribed by law.



8. Term of office of the Knesset


The term of office of the Knesset shall be four years from the day on which it is elected.



9. Date of elections (Amendment 1)


The elections to the Knesset shall take place on the third Tuesday of the month of Cheshvan in the year in which the tenure of the outgoing Knesset ends, But if the year which preceded that year was a leap year, the elections shall take place on the first Tuesday of that month.



9A. Extending the Knesset's term (Amendment 15)




a. The Knesset shall not extend its term except by law passed by a majority of eighty members of the Knesset and only if special circumstances exist that prevent holding the elections at their proper time; the period of extension shall not exceed the time necessary due to the aforementioned circumstances; the election date shall be fixed by the aforementioned law.




b. Without prejudice to the provisions of section 34, the Knesset may, by a resolution passed by the majority of its members, advance the date of elections fixed under subsection (a), provided that the new date is no earlier than the date fixed for Knesset elections under section 9.



10. Election day to be a day of rest


Election Day shall be a day of rest, but transport services and other public services shall function normally.



11. Publication of election results (Amendment 20)


The results of the elections shall he published in “Reshumot” within eight days from Election Day.



12. Convening of the Knesset (Amendment 37)


The Knesset shall convene for its first meeting, after the election results are published, within fourteen days of Election Day on the date fixed by law, unless an earlier date is prescribed by law due to a rest day, holiday, festival day, memorial day, or due to proximity to one of them, or due to the intermediate days of certain Jewish festivals.



13. Amendments 27, and 37


[Annulled]



14. The opening meeting (Amendment 23)


The procedures of the opening meeting shall be prescribed by law and shall express the character of the State of Israel and its heritage.



15. Declaration of allegiance by members of the Knesset (Amendment 23)




a. A Knesset member shall make a declaration of allegiance; the declaration shall read as follows:


"I pledge myself to bear allegiance to the State of Israel and faithfully to discharge my mandate in the Knesset."




b. Procedures for the declarations shall be prescribed by law.



16. Failure to make declaration


Where the Chairman of the Knesset has called upon a member of the Knesset to make his declaration of allegiance and the member has not done so, the member shall not enjoy the rights of a member of the Knesset so long as he has not made the declaration.



16A. Failure to make declaration due to dual citizenship (Amendment 22)


Has the Knesset member been the holder of an additional non-Israeli citizenship, and the laws of the country whose citizenship he holds permit his release from such citizenship, he shall not declare allegiance until after he has done everything required on his part to be released from such citizenship, and he shall not enjoy the rights of a Knesset member until he makes his declaration.



17. Immunity of Knesset members


The members of the Knesset shall have immunity; particulars shall be prescribed by Law.



18. Immunity of Knesset buildings


The building of the Knesset shall have immunity; particulars shall be prescribed by Law.



19. Procedure and rules


The Knesset shall itself prescribe its procedure; in so far as such procedure has not been prescribed by Law, the Knesset shall prescribe it by its Rules; so long as the procedure has not been prescribed as aforesaid, the Knesset shall follow its accepted practice and routine



20. Chairman and Vice-Chairmen (Amendments 24, 27, 34 and 37)




a. The Knesset shall elect from among its members a Chairman and Vice-Chairmen. Until the Chairman is elected, the most senior Knesset member who is not the Prime Minister, a Minister or Deputy Minister, shall serve as Interim Chairman. In this section, "senior" means the one whose term of office in the Knesset is the longest, consecutively or non-consecutively, and among those with equal seniority - the oldest.




b. The Knesset may, in its Rules, set restrictions on the election of a Knesset member to serve as Chairman or Vice-Chairman.




c. The Knesset may, by a resolution passed by a majority of its members, suspend the Chairman or a Vice-Chairman or set restrictions on their post; particulars to be set by law.




d. The Knesset may, by a resolution passed by a majority of its members or by a larger majority as may be prescribed by law, to remove from post the Chairman or a Vice-Chairman; particulars to be set by law.



20A. Acting Chairman and Interim Chairman of Knesset (Amendments 4, 24 and 27)




a. Whenever the Chairman of the Knesset leaves the territory of the State, a Vice-Chairman shall serve as Acting Chairman until his return.




b. Whenever the Chairman of the Knesset notifies the House Committee, or if the House Committee decides, that for reasons of health the Chairman of the Knesset is temporarily unable to carry out his functions, or the Chairman announces that he is temporarily unable to perform his duties and the House Committee acknowledges his announcement, a Vice-Chairman shall serve as Acting Chairman until the Chairman notifies the House Committee or until the House Committee decides that the Chairman is no longer unable to carry out his functions.




c. When the post of Chairman of the Knesset has fallen vacant - because the Chairman has resigned or has died or because the House Committee has decided that for reasons of health he is permanently unable to carry out his functions - a Vice-Chairman shall serve as Interim Chairman until the Knesset elects a new Chairman.









c1. 




1.
If the Chairman of the Knesset is suspended from his post by a decision under Section 20(c), a Vice-Chairman shall serve as Acting Chairman until the suspension is lifted or until the election of a new Chairman, as relevant.






2.
If the Chairman of the Knesset is removed from his post by a decision under Section 20(d), a Vice-Chairman shall serve as Acting Chairman until the election of a new Chairman.






d. The Vice-Chairman who is to serve as Acting Chairman or Interim Chairman of the Knesset shall be elected in that behalf by the House Committee.




e. During his tenure as Acting Chairman or Interim Chairman of the Knesset, the Vice-Chairman shall serve in every capacity assigned to the Chairman of the Knesset by law, shall carry out every function imposed upon the Chairman of the Knesset by law and shall exercise every power vested in the Chairman of the Knesset by law.




f. The provisions of this section shall also apply, mutatis mutandis, if the circumstances envisaged in subsection (a), (b), (c) or (c1) with regard to the Chairman of the Knesset exist with regard to a Vice-Chairman who is serving as Acting Chairman or Interim Chairman.



21. Committees (Amendments 13, 14, 16, and 28)




a. The Knesset shall elect from among its members permanent committees, and it may elect from among its members committees for specific matters; the functions, powers and procedure of the committees shall, in so far as they are not prescribed by Law, be prescribed by the Rules.




b. The Rules may prescribe provisions concerning the committees’ authority to summon an office holder or a functionary of the Civil Service, municipal authority, religious council, corporation established by law or government corporation, and to oblige him to provide information on the activity of the body in which he serves, unless such disclosure entails a violation of a law, or of a professional duty or an obligation of trust to which he is bound by law, and he shall be assured the rights of a witness before a court; the summon shall be issued under the auspices of the relevant Minister or with his knowledge, and for someone who is not in the Civil Service under the auspices of the head of the body in which the invitee serves; However, the appointed Minister or the head of the body in which the invitee serves may inform the committee that he himself will appear in place of the invitee.




c. [Annulled]



21A. Knesset supervision of secondary legislation (Amendment 30)




a. Regulations enacted by a Minister whose violation entails criminal punishment shall not enter into force, unless they have been approved prior to publication by a committees of the Knesset committees responsible for that matter; should the committee fail to approve or reject the regulations within 45 days of receiving the regulations, the regulations will be deemed approved.




b. The provisions of this subsection do not prejudice the provisions of any Basic Law or other law regarding regulations.



22. Commissions of inquiry


The Knesset may appoint commissions of inquiry - either by empowering one of the permanent committees in that behalf or by electing a commission from among its members - to investigate matters designated by the Knesset; the powers and functions of a commission of inquiry shall be prescribed by the Knesset; every commission of inquiry shall include also representatives of factions which do not participate in the Government, in accordance with the relative strength of the factions in the Knesset.



23. Government member who is not a member of the Knesset


A member of the Government who is not a member of the Knesset shall, as to everything relating to the Knesset, have the same status as a member of the Government who is a member of the Knesset, except that he shall not have the right to vote.



24. Quorum (Amendment 6)


The Knesset shall hold debates and pass decisions whatever the number of members present, save as otherwise provided by Law.



25. Majority


Save as otherwise provided by Law, the Knesset shall pass its decisions by a majority of those participating in the voting - those abstaining not being reckoned as participating - and the voting procedure shall be prescribed by the Rules.



26. Meetings


The meetings of the Knesset shall be held at its place of sitting: Provided that in special circumstances the Chairman of the Knesset may, in consultation with the Vice-Chairmen, convene the Knesset elsewhere. The meetings of the Knesset shall take place on workdays.



27. Publicity of meetings (Amendment 17)


The Knesset shall sit in public.



28. Publication (Amendment 17)


The publication of proceedings taken and utterances made at an open meeting is not restricted and does not entail any criminal or civil liability.



29. Amendment 17


[Annulled]



30. Amendment 17


[Annulled]



31. Sessions (Amendments 5 and 29)


Orders concerning the periods of Knesset sessions and the convening of the Knesset out of session shall be prescribed by law.



32. Amendment 31


[Annulled]



33. Amendments 25, 27, and 29


[Annulled]



34. Dissolution of the Knesset (Amendment 15)


The Knesset shall not decide to dissolve itself before the expiration of its term of office save by adopting a Law for that purpose passed by a majority of the members of the Knesset.



35. Date of elections after dissolution of the Knesset (Amendment 30)


The Law concerning the dissolution of the Knesset shall contain a provision as to the date of the elections to the next Knesset, which shall be no later than five months from the day the law is passed.



36. Term of office of the Knesset after dissolution


If the Knesset decides to dissolve itself, the term of office of the next Knesset shall run until the month of Cheshvan next following the termination of four years from the day of its election.



36A. Dispersion due to failure to adopt budget (Amendment 30)




a. Non-adoption of the Budget Law within three months subsequent to the beginning of the fiscal year will be considered to be a Knesset decision on its dispersion, prior to the completion of its term of service, on the day following the end of this period (hereafter: the determining date), and early elections will be held on the last Tuesday before the end of 90 days of the determining date, unless the Knesset decides by a majority vote of its members, within five days of the determining date, that because of the proximity of the date of elections to a holiday, festival day or memorial day, to postpone the elections to a date no later than 100 days from the determining date.




b. Notwithstanding the provisions of subsection (a), should the President of the State begin procedures to form a new Government under section 30 of The Basic Law: The Government, or should a law be adopted to disperse the Knesset, or should elections to the Knesset be held, after the date for submission of the Draft Budget under section 3 of The Basic Law: The State Economy and before the passage of three months from the beginning of the fiscal year, the determining day under subsection (a), shall be three months from the beginning of the fiscal year or 45 days from the constitution of the Government, whichever is later.



37. Continuity of the Knesset


The outgoing Knesset shall continue to hold office until the convening of the incoming Knesset.



38. Extension of validity of enactments


Any enactment due to expire during the last two months of the term of office of the outgoing Knesset or within four months after the Knesset has decided to dissolve itself or during the first three months of the term of office of the incoming Knesset shall continue in force until the expiration of the said three months.



39. Remuneration of members of the Knesset


The members of the Knesset shall receive a remuneration as provided by Law.



40. Resignation of member of the Knesset


A member of the Knesset may resign his office; resignation shall be by personal presentation of a letter of resignation by the resigning member to the Chairman of the Knesset or, if the member is unable to present the letter of resignation personally, by transmission thereof in the manner prescribed by the Rules; the letter of resignation shall be signed on the day of the presentation or transmission.



41. Consequences of resignation


If a member of the Knesset tenders his resignation, his membership of the Knesset shall cease forty-eight hours after the letter of resignation reaches the Chairman of the Knesset, unless the member withdraws resignation before then.



42. Termination of tenure or candidacy (Amendment 33)


If a member of the Knesset, or a candidate to the Knesset, is elected or appointed to one of the posts the holders of which are debarred from being candidates for the Knesset, his membership of the Knesset or his candidacy to the Knesset, as relevant, shall cease upon his election or appointment to one of the above positions; For this purpose, "a candidate for the Knesset" – means one whose name is included in the candidates’ list for the Knesset, from the day the list is submitted until the day of the beginning of his tenure as a member of the Knesset.



42A. Knesset member who has been convicted (Amendments 7, 18, 26, and 32)




a. Should a Knesset member be convicted, by final judgment, of a criminal offence, and the court, by its own initiative or at the request of the Attorney-General has stated that the offence carry moral turpitude, his membership of the Knesset shall end on the day the judgment becomes final, no matter if the offence was committed when he was a member of that same Knesset, a member of a previous Knesset, or before he was a member of the Knesset.




b. Subsection (a) shall apply also to a Knesset member whose judgment became final after he began to serve as a member of the Knesset; the request of the Attorney-General in accordance with subsection (a) may be submitted as long as the judgment has not become final; the request shall be submitted to the court that handed the judgment, and if an appeal has been filed, to the court of appeal.



42B. Suspension (Amendments 7, 26 and 38)




a. Where a Knesset member has been convicted of a criminal offence, and the court, by its own initiative or at the request of the Attorney-General has stated that the offence carry moral turpitude, he shall be suspended from office as a Knesset member from the day the court’s judgment was handed and until the time when the judgment becomes final.




b. Where a Knesset member has been convicted of a criminal offence and sentenced to imprisonment, he shall be suspended from his office as a Knesset member for the period during which he is undergoing his penalty of imprisonment.




b1. The orders of this section shall also apply to a Knesset member who has been convicted of an offence as stated in Subsection (a) or (b) before becoming a Knesset member.



43. Replacement of Knesset member (Amendment 7)




a. If the seat of a member of the Knesset falls vacant, it shall be filled by the candidate who, in the list of candidates which included the name of the late member, figured immediately after the last of the elected candidates.




b. Where a person's membership of the Knesset has been suspended under section 42B, his seat shall become vacant for the period of the suspension and his place shall be taken by the candidate referred to in subsection (a). If he resumes his seat, the last of the list of candidates who became a Knesset member shall cease to hold office, but his right to become again a Knesset member thereafter, by virtue of the provision of subsection (a), shall not be affected thereby.



44. Law not to be affected by emergency regulations


Notwithstanding the provision of any other law, this Law cannot be varied, suspended, or made subject to conditions, by emergency regulations.



45. Entrenched sections


Section 44, or this section, shall not be varied save by a majority of eighty members of the Knesset.



45A. Application of entrenchment (Amendment 15)


Section 45 shall also apply with regard to variation of Section 9A(a).



46. Special majority when required (Amendments 3, 11, and 15)


The majority required by this Law for a variation of section 4, 9A, 34, 44 or 45 shall be required for decisions of the Knesset plenary at the first, second and third readings. In this section, "variation" means both an express and an implicit variation.



Basic Law. Israel Lands (1960)



1. Prohibition of transfer of ownership


The ownership of Israel lands, being the lands in Israel of the State, the Development Authority or the Keren Kayemet Le-Israel, shall not be transferred either by sale or in any other manner.



2. Permission by Law


Section 1 shall not apply to classes of lands and classes of transactions determined for that purpose by Law.



3. Definition


In this Law, "lands" means land, houses, buildings and anything permanently fixed to land.



Basic Law. The President of the State (1964)



1. Status


A President shall stand at the head of the State.



2. Place of residence


The place of residence of the President of the State shall be Jerusalem.



3. Election and period of tenure (Amendments 2 and 4)




a. The President of the State shall be elected by the Knesset for seven years.




b. The President will serve for one term only.



4. Eligibility (Amendment 4)


Every Israel national who is a resident of Israel is qualified to be a candidate for the office of President of the State.



5. Date of election (Amendment 8)


The election of the President of the State shall be held not earlier than ninety days and not later than thirty days before the expiration of the period of tenure of the President in office. If the place of the President of the State falls vacant before the expiration of his period of tenure, the election shall be held within forty-five days from the day on which such place falls vacant. The Chairman of the Knesset, in consultation with the Vice-Chairmen, shall fix the day of the election and shall notify it to all the members of the Knesset in writing at least three weeks in advance. If the day of the election does not fall in one of the session terms of the Knesset, the Chairman of the Knesset shall convene the Knesset for the election of the President of the State.



6. Proposal of candidates (Amendment 8)









a. 




1.
A proposal of a candidate for President of the State shall be submitted in writing to the Chairman of the Knesset, together with the consent of the candidate in writing, on the fourteenth day before the day of the election; A member of the Knesset shall not sponsor the proposal of more than one candidate;






2.
A person any ten or more members of the Knesset proposed his candidacy shall be candidate for President of the State, except if the number of sponsors decreased below ten because of the deletion of the name of a member of the Knesset as described in subsection (3);






3.
Where a member of the Knesset sponsored the proposal of more than one candidate, the name of that member of the Knesset shall be deleted from the list of sponsors for all candidates he sponsored; Where the number of sponsors of a candidate decreased below ten because of the deletion of a name from the list of sponsors, a member of the Knesset who did not sponsor any proposal may add his name to the list of sponsors of that candidate, no later than eight days before the day of the election.






b. The Chairman of the Knesset shall notify all the members of the Knesset, in writing, not later than seven days before the day of the election, of every candidate proposed and of the names of the members of the Knesset who have proposed him, and shall announce the candidates at the opening of the meeting at which the election is held.



7. Voting


The election of the President of the State shall be by secret ballot at a meeting of the Knesset assigned only for that purpose.



8. Election by majority of votes (Amendments 7 and 9)




a. If there are two candidates or more, the candidate who has received the votes of a majority of the members of the Knesset is elected. If no candidate receives such a majority, a second ballot shall be held. At the second ballot only the two candidates who received the largest number of votes at the first ballot shall stand for election. The candidate who at the second ballot receives a majority of the votes of the members of the Knesset who take part in the voting and vote for one of the candidates is elected. If two candidates receive the same number of votes, voting shall be repeated.




b. If there is only one candidate, the ballot will be in favor or against him and he is elected if the number of votes in his favor outweighs the number of votes against him. If the number of votes in his favor equals the number of votes against him, a second ballot shall be held.




c. If no President of the State is elected under subsection (b), a repeat ballot shall be held within thirty days of the day of the ballot with accordance to Sections 5 to 7 and this Section, but the proposal of a candidate shall be submitted no later than seven days before the day of the election.



9. Declaration of allegiance


The President-Elect shall make and sign before the Knesset the following declaration of allegiance:


"I pledge myself to bear allegiance to the State of Israel and to its laws and faithfully to carry out my functions as President of the State.".



10. Making of declaration and commencement of period of tenure (Amendment 4)




a. The President-Elect shall make his declaration of allegiance upon the expiration of the period of tenure of the preceding President of the State or as soon as possible beforehand, and shall begin to hold office upon the expiration of the period of tenure of the preceding President of the State.




b. If the place of the preceding President of the State falls vacant before the expiration of his period of tenure, the President-Elect shall make his declaration of allegiance as soon as possible after his election and shall begin to hold office upon making his declaration of allegiance.



11. Functions and powers (Amendments 3 and 5)




a. The President of the State -







1.
shall sign every Law, other than a Law relating to its powers;






2.
shall carry out the functions assigned to him by Basic Law: The Government;






3.
shall receive from the Government a report on its meetings;






4.
shall accredit the diplomatic representatives of the State, shall receive the credentials of diplomatic representatives sent to Israel by foreign states, shall empower the consular representatives of the State and shall confirm the appointments of consular representatives sent to Israel by foreign states;






5.
shall sign such conventions with foreign states as have been ratified by the Knesset;






6.
shall carry out every function assigned to him by Law in connection with the appointment and removal from office of judges and other office-holder's.






b. The President of the State shall have power to pardon offenders and to lighten penalties by the reduction or commutation thereof.




c. The President of the State shall carry out every other function and have every other power assigned to him by Law.



12. Counter-signature (Amendments 2 and 5)


The signature of the President of State on an official document, other than a document connected with the formation of a Government or the dissolution of a Knesset, shall require the countersignature of the Prime Minister or of such other Minister as the Government may decide.



13. Immunity with regard to discharge of functions




a. The President of the State shall not be amenable to any court or tribunal, and shall be immune from any legal act, in respect of anything connected with his functions or powers.




b. The President of the State shall not, in giving evidence, have to disclose anything which came to his knowledge in the discharge of his functions as President of the State.




c. The immunity of the President of the State under this section shall continue after he has ceased to be President of the State.



14. Immunity from criminal proceedings


The President of the State shall not be criminally prosecuted. The period during which, by virtue of this section, the President of the State cannot be prosecuted for an offence shall not be counted in calculating the period of prescription of that offence.



15. Evidence


If the President of the State is required to give evidence, his evidence shall be taken at such place and time as shall be determined with his sanction.



16. Salary and other payments (Amendment 1)


The salary of the President of the State, and other payments to be made to him during his period of tenure, shall be fixed by resolution of the Knesset, which may empower the Finance Committee in that behalf. Resolutions under this section shall be published in “Reshumot”.



17. President to hold no other office




a. Save with the sanction of the House Committee of the Knesset, the President of the State shall not hold any post, or exercise any function, other than the post and functions of President of the State.




b. The President of the State shall be exempt from all compulsory service.



18. Departure for abroad


The President of the State shall not leave the territory of the State save with the sanction of the Government.



19. Resignation


The President of the State may resign his office by submitting a letter of resignation to the Chairman of the Knesset. The letter of resignation shall not require a countersignature. The place of the President of the State shall become vacant forty-eight hours after the letter of resignation reaches the Chairman of the Knesset.



20. Removal of President from office




a. The Knesset may, by resolution, remove the President of the State from office if it finds that he is unworthy of his office owing to conduct unbecoming his status as President of the State.




b. The Knesset shall not remove the President of the State from office, save following a complaint brought before the House Committee by at least twenty members of the Knesset and upon the proposal of the House Committee passed by a three-quarters majority of the members of the Committee. A resolution by the Knesset to remove the President from office shall require a three-quarters majority of the members of the Knesset.




c. The House Committee shall not propose the removal of the President of the State from office before he has been given an opportunity to refute the complaint in accordance with procedure prescribed by the Committee with the approval of the Knesset, and the Knesset shall not resolve to remove the President of the State from office before he has been given an opportunity to be heard in accordance with procedure prescribed by the House Committee with the approval of the Knesset.




d. The President of the State may be represented before the House Committee and before the Knesset by an authorized representative. A member of the Knesset shall not act as the representative of the President. The House Committee and the Knesset may summon the President of the State to be present at proceedings under this section.




e. Proceedings of the Knesset under this section shall be taken at a meeting, or successive meetings, assigned solely for that purpose. The proceedings shall begin not later than twenty days after the resolution of the House Committee. The time of their beginning shall be notified by the Chairman of the Knesset to all the members of the Knesset, in writing, at least ten days in advance. If the beginning of the proceedings does not fall in one of the session terms of the Knesset, the Chairman of the Knesset shall convene the Knesset for the proceedings.



21. Vacation of post for reasons of health




a. The Knesset may, by resolution passed by a majority of its members, declare that for reasons of health the President of the State is permanently unable to carry out his functions.




b. The Knesset shall not pass a resolution as aforesaid save upon the proposal of the House Committee passed by a two-thirds majority of its members on the strength of a medical opinion given in accordance with rules prescribed by the Committee.




c. If the Knesset resolves as aforesaid, the place of the President of the State shall become vacant on the day of the resolution.



22. Temporary cessation of exercise of office (Amendment 2)




a. The President of the State shall temporarily cease to carry out his functions and exercise his powers –







1.
if he leaves the territory of the State - from the time of his leaving until his return;






2.
if he notifies the House Committee that he is temporarily unable to carry out his functions and the Knesset Committee approves his notification by a majority of votes – from the time of the approval of the notification until the expiration of the period fixed by the Committee in its resolution or until the President of the State notifies the House Committee that he is no longer unable to carry out his functions, whichever is the earlier date;






3.
if the House Committee, by a two-thirds majority of its members, on the strength of a medical opinion given in accordance with rules prescribed by the Committee, resolves that for reasons of health the President of the State is temporarily unable to carry out his functions – from the passing of the resolution until the expiration of the period fixed by the House Committee in the resolution or until the House Committee resolves that the President is no longer unable to carry out his functions.






b. The House Committee shall not, under subsection (a)(2) or (3), fix a period exceeding three months. It may extend the period, without a break, up to a maximum of three additional months. Any further extension shall require a resolution of the Knesset passed by a majority of the members of the Knesset upon the proposal of the House Committee.



23. Interim President and Acting President




a. If the place of the President of the State has fallen vacant, and so long as the new President has not yet begun to hold office, the Chairman of the Knesset shall hold office as Interim President of the State.




b. During a period in which the President of the State has temporarily ceased to carry out his functions and exercise his powers, the Chairman of the Knesset shall hold office as Acting President of the State.




c. While holding office as Interim President of the State or Acting President of the State, the Chairman of the Knesset shall carry out the functions assigned to the President of the State by Law and shall exercise the powers vested in the President of the State by Law.



24. Notices in Reshumot




a. The Chairman of the Knesset shall publish a notice in “Reshumot” as to -







1.
the commencement of the tenure of the President of the State;






2.
the vacancy of the place of the President of the State;






3.
the commencement and termination of the tenure of the Chairman of the Knesset as Acting President of the State under section 22(a)(2) and (3).






b. The Prime Minister shall publish a notice in “Reshumot” as to the President's leaving the territory of the State and as to his return.



25. Law not to be affected by emergency regulations


Notwithstanding the provisions of any other law, this Law cannot be varied, suspended, or made subject to conditions, by emergency regulations.



26. Repeal




a. There are hereby repealed -







1.
sections 2(c), 6 and 7 of the Transition Law, 5709-1949;






2.
the State President (Tenure) Law, 5712-1951;






b. The State President, Government Members and Chief Rabbis of Israel (Fixing of Salaries) Law, 5711-1950, shall no longer apply to the salary of the President of the State or to payments due to him or his survivors.



27. Transitional provision


The President of the State who was elected by the Knesset on the 27th Iyar, 5723 (21st May, 1963) shall be deemed to have been elected, and to hold office, under this Law.



Basic Law. The State Economy (1975)



1. Taxes, compulsory loans, and fees (Amendment 1)




a. Taxes, compulsory loans and other compulsory payment shall not be imposed, and their amounts shall not be varied, save by or under Law; the same shall apply with regard to fees.




b. Where the amounts of any taxes, compulsory loans or other compulsory payments, or fees, payable to the Treasury are not prescribed in the Law itself, and the Law does not provide that the amounts prescribed therefore by regulations shall require approval by the Knesset or by a committee of the Knesset, the amounts prescribed therefore by regulations shall require approval - in advance or within the period prescribed by the Law - by a decision of the Knesset or of a committee of the Knesset empowered by it in that behalf.



2. State property


Transactions in State property and the acquisition of rights and assumption of liabilities on behalf of the State shall be effected by a person empowered in that behalf by or under Law.



3. The State Budget (Amendments 1, 2, and 7)









a. 




1.
The State Budget shall be prescribed by Law.






2.
The Budget shall be for one year and shall set out the expected and planned expenditure of the Government.











b. 




1.
The Government shall lay the Budget Bill on the table of the Knesset at the time prescribed by the Finance Committee of the Knesset but not later than sixty days before the beginning of the fiscal year






2.
The Budget Bill shall be detailed.






3.
The detailed Budget Bill of the Ministry of Defense shall not be laid on the table of the Knesset but on the table of a joint committee of the Finance Committee and the Foreign Affairs and Security Committee of the Knesset.






4.
The Budget Bill shall be accompanied by an estimate of the sources for financing the Budget.






c. In case of necessity, the Government may bring in an Additional Budget Bill during the fiscal year.




d. Where it appears to the Government that the Budget Law will not be adopted before the beginning of the fiscal year, it may bring in an Interim Budget Bill.




e. The Minister of Finance shall submit to the Knesset every year a report on the implementation of the State Budget. Particulars shall be prescribed by Law.



3A. Multi-annual budget (Amendment 4)




a. Towards every fiscal year, the Government shall prepare a multi-annual budget plan that will include the Budget Bill for the coming year, as well as a budget plan for the two following consecutive years.




b. The Government shall submit to the Knesset the multi-annual budget plan together with the Budget Bill.




c. Every budget bill submitted by the Government to the Knesset shall be based on the multi-annual budget plan prepared and submitted under with this Section in the previous year.



3B. Failure to adopt budget (Amendment 5)




a. In case of non-adoption of the Budget Law prior to the beginning of the fiscal year, the Government is entitled to spend every month a sum equal to one twelfth of the previous annual budget, with increase linked to the consumer price index published by the Central Bureau of Statistics.




b. Funds under Subsection (a) shall be designated first of all to fulfill the State's obligations by virtue of law, contracts and treaties. The remainder shall be used by the Government only for the operation of vital services and activities included in the previous Budget Law.




c. This Section may not be altered, save by a majority of the members of the Knesset.



3C. Legislation requiring a budget (Amendment 6, Announcements 1 and 2)




a. A Budgetary Bill shall not be passed by the Knesset, save with the votes of at least 50 Members of the Knesset. The aforementioned majority is required in the first, second and third readings. However, should a Bill turn into a Budgetary Bill after first reading, the aforementioned majority is required in the second and third readings.




b. A Budgetary Reservation shall not be passed by the Knesset, save with the votes of at least 50 Members of the Knesset. Where a Budgetary Reservation to a bill is passed, the Bill shall not pass the third reading save with the votes of at least 50 members of the Knesset.




c. The determination of the Budgetary Cost, for the purpose of this Section, of a Bill or Reservation, shall be that of the Knesset Committee deliberating that Bill or Reservation (hereinafter - the Committee). The Committee shall determine the Budgetary Cost by the evaluation of the Minister of Finance, or someone authorized by him for that purpose, unless it has been proven to its satisfaction, by another evaluation submitted to it, that the Budgetary Cost is different from that evaluated by the Minister of Finance. Evaluations under this Section shall be submitted together with data and estimates.




d. In this Section -







•
"Budgetary Bill" – means a bill fulfilling all of the following:









1.
It was submitted not by the Government;






2.
Its implementation involves a Budgetary Cost of 5,991,899 New Israeli Shekels or more, in any budget year;






3.
The Government has not given its consent to the Budgetary Cost;






•
"Budgetary Reservation" – means a reservation to a bill, fulfilling all of the following:









1.
Its implementation involves a Budgetary Cost of 5,991,899 New Israeli Shekels or more, in any budget year;






2.
The Government has not given its consent to the Budgetary Cost;






•
"Budgetary Cost" – means Expenditure or a commitment for Expenditure from State Budget, or a Diminution in State Revenues, even if that Expenditure or Diminution is accompanied by a reduction in Expenditure or a commitment for Expenditure from State Budget, or by an increase in State Revenues;






•
"Expenditure from State Budget", "Diminution of State Revenues" - including expenditure from the budget of a Budgeted Body, or a diminution in the revenues of a Budgeted Body;






•
"Budgeted Body" – as defined by Article 21 of the Foundations of the Budget Act, 5745-1985.






e. The sums specified in the definitions of "Budgetary Bill" and "Budgetary Reservation" in subsection (d) shall be updated on the 1st of January of every year, according to the rate of change in the consumer price index published by the Central Bureau of Statistics.




f. The provisions of this Section shall not apply to a bill regarding the dissolution of the Knesset and holding elections.



4. Currency notes and coins


The printing of legal tender currency notes and the minting of legal tender coins, and the issue thereof, shall be done under Law.



5. Inspection (Amendment 3)


The State economy shall be subject to the inspection of the State Comptroller.



Basic Law. The Military (1976)



1. Defence Army of Israel


The Defence Army of Israel is the army of the State.



2. Subordination to civil authority




a. The Army is subject to the authority of the Government.




b. The Minister in charge of the Army on behalf of the Government is the Minister of Defence.



3. Chief of the General Staff




a. The supreme command level in the Army is the Chief of the General Staff.




b. The Chief of the General Staff is subject to the authority of the Government and subordinate to the Minister of Defence.




c. The Chief of the General Staff shall be appointed by the Government upon the recommendation of the Minister of Defence.



4. Duty to serve and recruitment


The duty of serving in the Army and recruitment for the Army shall be as prescribed by or by virtue of Law.



5. Instructions and orders in the Army


The power to issue instructions and orders binding in the Army shall be prescribed by or by virtue of Law.



6. Other armed forces


No armed force other than the Defence Army of Israel shall be established or maintained except under Law.



Basic Law. Jerusalem, Capital of Israel (1980)



1. Jerusalem, Capital of Israel


Jerusalem, complete and united, is the capital of Israel.



2. Seat of the President, the Knesset, the Government and the Supreme Court


Jerusalem is the seat of the President of the State, the Knesset, the Government and the Supreme Court.



3. Protection of Holy Places


The Holy Places shall be protected from desecration and any other violation and from anything likely to violate the freedom of access of the members of the different religions to the places sacred to them or their feelings towards those places.



4. Development of Jerusalem




a. The Government shall provide for the development and prosperity of Jerusalem and the well-being of its inhabitants by allocating special funds, including a special annual grant to the Municipality of Jerusalem (Capital City Grant) with the approval of the Finance Committee of the Knesset.




b. Jerusalem shall be given special priority in the activities of the authorities of the State so as to further its development in economic and other matters.




c. The Government shall set up a special body or special bodies for the implementation of this section.



5. Area of the jurisdiction of Jerusalem (Amendment 1)


The jurisdiction of Jerusalem includes, as pertaining to this basic law, among others, all of the area that is described in the appendix of the proclamation expanding the borders of municipal Jerusalem beginning the 20th of Sivan 5727 (June 28, 1967), as was given according to the Cities' Ordinance.



6. Prohibition of the transfer of authority (Amendment 1)


No authority that is stipulated in the law of the State of Israel or of the Jerusalem Municipality may be transferred either permanently or for an allotted period of time to a foreign body, whether political, governmental or to any other similar type of foreign body.



7. Entrenchment (Amendment 1)


Clauses 5 and 6 shall not be modified except by a Basic Law passed by a majority of the members of the Knesset.



Basic Law. The Judiciary (1984)



Chapter One. Basic Provisions



1. Judicial power




a. Judicial power is vested in the following courts:







1.
the Supreme Court;






2.
a District Court;






3.
a Magistrate's Court;






4.
another court designated by Law as a court.




In this Law, "judge" means a judge of a court as aforesaid.




b. Judicial power is vested also in the following:







1.
a religious court (beit din);






2.
any other court (beit din):






3.
another authority all as prescribed by Law.






c. No court or court (beit din) shall be established for a particular case.



2. Independence


A person vested with judicial power shall not, in judicial matters, be subject to any authority but that of the Law.



3. Publicity of proceedings


A court shall sit in public unless otherwise provided by Law or unless the court otherwise directs under Law.



Chapter Two. Judges



4. Appointment of judges




a. A judge shall be appointed by the President of the State upon election by a Judges' Election Committee.




b. The Committee shall consist of nine members, namely, the President of the Supreme Court, two other judges of the Supreme Court elected by the body of judges thereof, the Minister of Justice and another Minister designated by the Government, two members of the Knesset elected by the Knesset and two representatives of the Chamber of Advocates elected by the National Council of the Chamber. The Minister of Justice shall be the chairman of the Committee.




c. The Committee may act even if the number of its members has decreased, so long as it is not less than seven.



5. Nationality


Only an Israeli national shall be appointed judge.



6. Declaration of allegiance


A person appointed judge shall make a declaration of allegiance before the President of the State. The declaration shall be as follows:


"I pledge myself to be in allegiance to the State of Israel and to its laws, to dispense justice fairly, not to pervert the law and to show no favor.".



7. Period of tenure (Amendment 2)


The tenure of a judge shall begin upon his declaration of allegiance and shall end only -







1.
upon his retirement on pension; or






2.
upon his resignation; or






3.
upon his being elected or appointed to one of the positions the holders of which are debarred from being candidates for the Knesset; or






4.
upon a decision of the Judges' Election Committee prepared by the chairman of the Committee, the Ombudsman of the Israeli Judiciary, or the President of the Supreme Court and passed by a majority of at least seven members; or






5.
upon a decision of the Court of Discipline.





8. Retired judge


A judge who has retired on pension may be appointed to the position of a judge for such time, in such manner and on such conditions as may be prescribed by Law.



9. Restriction on re-posting




a. A judge shall not be permanently transferred from the locality where he is serving to a court in another locality save with the consent of the President of the Supreme Court or pursuant to a decision of the Court of Discipline.




b. A judge shall not without his consent be appointed to an acting position at a lower court.



10. Salary and benefits




a. The salaries of judges and other payments to be made to them during or after their period of tenure or to their survivors after their death shall be prescribed by Law or by a decision of the Knesset or of a Knesset committee empowered by the Knesset in that behalf.




b. No decision shall be passed reducing the salaries of judges only.



11. Judge not to engage in additional occupation, etc


A judge shall not engage in an additional occupation, and shall not carry out any public function save under law or with the consent of the President of the Supreme Court and the Minister of Justice.



12. Criminal proceedings




a. No criminal investigation shall be opened against a judge save with the consent of the Attorney-General, and no indictment shall be filed against a judge save by the Attorney-General.




b. A criminal charge against a judge shall not be tried save before a District Court consisting of three judges, unless the judge has consented that the charge be tried in the ordinary manner.




c. The provisions of this section shall not apply to categories of offences designated by Law.



13. Disciplinary proceedings




a. A judge shall be subject to the jurisdiction of a Court of Discipline.




b. A Court of Discipline shall consist of judges or judges retired on pension appointed by the President of the Supreme Court.




c. Provisions as to the grounds for instituting disciplinary proceedings, the modes of filing complaints, the composition of the bench, the powers of the Court of Discipline and the disciplinary measures it shall be authorized to impose shall be prescribed by Law. The rules of procedure shall be in accordance with Law.



14. Suspension (Amendment 1)


Where a complaint is filed, criminal investigation is initiated, or indictment is filed against a judge, the President of the Supreme Court may suspend him from office for such period as he may prescribe.



Chapter Three. The Courts



15. Supreme Court




a. The seat of the Supreme Court is Jerusalem.




b. The Supreme Court shall hear appeals against judgments and other decisions of the District Courts.




c. The Supreme Court shall sit also as a High Court of Justice. When so sitting, it shall hear matters in which it deems it necessary to grant relief for the sake of justice and which are not within the jurisdiction of another court (beit mishpat or beit din).




d. Without prejudice to the generality of the provisions of subsection (c), the Supreme Court sitting as a High Court of Justice shall be competent -







1.
to make orders for the release of persons unlawfully detained or imprisoned.






2.
to order State and local authorities and the officials and bodies thereof, and other persons carrying out public functions under law, to do or refrain from doing any act in the lawful exercise of their functions or, if they were improperly elected or appointed, to refrain from acting;






3.
to order courts (batei mishpat and batei din) and bodies and persons having judicial or quasi- judicial powers under law, other than courts dealt with by this Law and other than religious courts (batei din), to hear, refrain from hearing, or continue hearing a particular matter or to void a proceeding improperly taken or a decision improperly given;






4.
to order religious courts (batei din) to hear a particular matter within their jurisdiction or to refrain from hearing or continue hearing a particular matter not within their jurisdiction, provided that the court shall not entertain an application under this paragraph if the applicant did not raise the question of jurisdiction at the earliest opportunity; and if he had no reasonable opportunity to raise the question of jurisdiction until a decision had been given by a religious court (beit din), the court may quash a proceeding taken or a decision given by the religious court (beit din) without authority.






e. Other powers of the Supreme Court shall be prescribed by Law.



16. Other courts


The establishment, powers, places of sitting and areas of jurisdiction of the District Courts, the Magistrates' Courts and other courts shall be in accordance with Law.



17. Appeal


A judgment of a court of first instance, other than a judgment of the Supreme Court, shall be appealable as of right.



18. Further hearing


In a matter adjudged by the Supreme Court by a bench of three, a further hearing may be held by a bench of five or more, on such grounds and in such manner as shall be prescribed by Law.



19. Retrial


In a criminal matter adjudged finally, a retrial may be held on such grounds and in such manner as shall be prescribed by Law.



20. Established rule




a. A rule laid down by a court shall guide any lower court.




b. A rule laid down by the Supreme Court shall bind any court other than the Supreme Court.



21. Registrar


A court may have a registrar, who may or may not be a judge.



Chapter Four. Miscellaneous Provisions



22. Law not to be affected by emergency regulations


This Law cannot be varied, suspended, or made subject to conditions by emergency regulations.



23. Provisions to be prescribed by Law


Provisions as to the following matters shall be prescribed by Law:







1.
the manner of electing, and duration of the tenure of, the members of the Judges' Election Committee;






2.
qualifications for the posts of judges of the various grades;






3.
the manner of appointing the President of the Supreme Court, the Deputy President of the Supreme Court and the President and Vice-president of a District Court and a Magistrate's Court;






4.
the conditions and procedures for terminating the tenure of a judge;






5.
the manner of appointing a judge to an acting assignment at another court and of transferring a judge, temporarily or permanently, from the locality where he is serving to a court in another locality;






6.
proceedings for the suspension of a judge from office, and review of the suspension;






7.
the matters which the courts of the different grades are to hear by a single judge or by three or more judges;






8.
the manner of designating the judge or judges who is or are to hear a particular matter.





24. Provisions to be prescribed under Law


Provisions as to the following matters shall be prescribed under Law:







1.
rules as to the administration of the courts, the making thereof and responsibility for their implementing;






2.
the rules of procedure of the Judges' Election Committee;






3.
procedure for the resignation of a judge;






4.
procedure for the appointment and the powers of the registrar of a court;






5.
the number of judges who are to serve in the courts of the different grades and location.





Basic Law. The State Comptroller (1988)



1. Essence


The State Audit shall be implemented by the State Comptroller.



2. State Audit




a. The Comptroller will audit the economy, the property, the finances, the obligations and the administration of the State, of Government Ministries, of all enterprises, institutions, or corporations of the State, of Local Authorities, and of bodies or other institutions which were defined by law as subject to audit by the State Comptroller.




b. The State Comptroller shall inspect the legality, integrity, managerial norms, efficiency and economy of the audited bodies, as well as any other matter which he deems necessary.



3. Duty to provide information


A body subject to State Audit will, upon request, immediately provide the State Comptroller with information, documents, explanations, or any other material which the Comptroller deems necessary for audit purposes.



4. Comptroller as Commissioner for Complaints


The State Comptroller will investigate complaints from the public about bodies and persons, as provided by law: in this capacity the State Comptroller shall bear the title 'Commissioner for Complaints from the Public'.



5. Additional tasks


The State Comptroller shall undertake additional tasks as provided by law.



6. Accountability to the Knesset


In carrying out his functions, the State Comptroller shall be accountable only to the Knesset and not to the Cabinet.



7. Election and Term of office (Amendment 1)




a. The State Comptroller shall be chosen by the Knesset in a secret ballot; the exact arrangements shall be set by law.




b. The term of office of the State Comptroller shall be seven years.




c. The State Comptroller will serve for one term only.



8. Qualifications (Amendment 1)


Any Israeli citizen, residing in Israel, shall be eligible to serve as State Comptroller; any additional qualifications may be determined by law.



9. Pledge of allegiance


The State Comptroller elected shall make and sign before the Knesset the following declaration:


'I pledge allegiance to the State of Israel and to its laws, and will faithfully carry out my duties as State Comptroller'.



10. Budget


The budget of the State Comptroller's Office shall be determined by the Appropriations Committee of the Knesset, upon the recommendation of the State Comptroller, and will be published together with the State Budget.



11. Salary and emoluments


The salary of the State Comptroller and other payments made to him during his term of office or subsequently, or to his survivors upon his demise, shall be determined by law or by a Knesset Resolution or by a duly authorized committee of the Knesset.



12. Contact with Knesset and issuance of reports




a. The State Comptroller shall maintain contact with the Knesset, as determined by law.




b. The State Comptroller shall issue reports and opinions within the scope of his duties and shall publish them, subject to any restrictions determined by law.



13. Removal from office (Amendment 2)


The State Comptroller shall not be removed from office except by one of the following:







1.
Due to reasons of health he is unable, permanently, to fulfill his functions – on the day the Knesset has resolved such by a resolution passed by a majority of the members of the Knesset, following procedure to be determined by law.






2.
Due to conduct unbecoming his status as State Comptroller - on the day the Knesset has resolved such by a resolution passed by a three-quarters majority of the members of the Knesset, following procedure to be determined by law.





14. Acting State Comptroller


If the State Comptroller is not able to fulfill his functions, an Acting Comptroller shall be appointed, in a manner and for a period as determined by law.



Basic Law. Human Dignity and Liberty (1992)



1. Basic principles (Amendment 1)


Fundamental human rights in Israel are founded upon recognition of the value of the human being, the sanctity of human life, and the principle that all persons are free; these rights shall be upheld in the spirit of the principles set forth in the Declaration of the Establishment of the State of Israel.



1A. Purpose (Amendment 1)


The purpose of this Basic Law is to protect human dignity and liberty, in order to establish in a Basic Law the values of the State of Israel as a Jewish and democratic state.



2. Preservation of life, body and dignity


There shall be no violation of the life, body or dignity of any person as such.



3. Protection of property


There shall be no violation of the property of a person.



4. Protection of life, body and dignity


All persons are entitled to protection of their life, body and dignity.



5. Personal liberty


There shall be no deprivation or restriction of the liberty of a person by imprisonment, arrest, extradition or otherwise.



6. Leaving and entering Israel




a. All persons are free to leave Israel.




b. Every Israel national has the right of entry into Israel from abroad.



7. Privacy




a. All persons have the right to privacy and to intimacy.




b. There shall be no entry into the private premises of a person who has not consented thereto.




c. No search shall be conducted on the private premises of a person, nor in the body or personal effects.




d. There shall be no violation of the confidentiality of conversation, or of the writings or records of a person.



8. Violation of rights (Amendment 1)


There shall be no violation of rights under this Basic Law except by a law befitting the values of the State of Israel, enacted for a proper purpose, and to an extent no greater than is required, or by regulation enacted by virtue of express authorization in such law.



9. Reservation regarding security forces


There shall be no restriction of rights under this Basic Law held by persons serving in the Israel Defense Forces, the Israel Police, the Prisons Service and other security organizations of the State, nor shall such rights be subject to conditions, except by virtue of a law, or by regulation enacted by virtue of a law, and to an extent no greater than is required by the nature and character of the service.



10. Validity of laws


This Basic Law shall not affect the validity of any law (din) in force prior to the commencement of the Basic Law.



11. Application


All governmental authorities are bound to respect the rights under this Basic Law.



12. Stability


This Basic Law cannot be varied, suspended or made subject to conditions by emergency regulations; notwithstanding, when a state of emergency exists, by virtue of a declaration under section 9 of the Law and Administration Ordinance, 5708-1948, emergency regulations may be enacted by virtue of said section to deny or restrict rights under this Basic Law, provided the denial or restriction shall be for a proper purpose and for a period and extent no greater than is required.



Basic Law. Freedom of Occupation (1994)



1. Basic principles


Fundamental human rights in Israel are founded upon recognition of the value of the human being, the sanctity of human life, and the principle that all persons are free; these rights shall be upheld in the spirit of the principles set forth in the Declaration of the Establishment of the State of Israel.



2. Purpose


The purpose of this Basic Law is to protect freedom of occupation, in order to establish in a Basic Law the values of the State of Israel as a Jewish and democratic state.



3. Freedom of occupation


Every Israel national or resident has the right to engage in any occupation, profession or trade.



4. Violation of freedom of occupation


There shall be no violation of freedom of occupation except by a law befitting the values of the State of Israel, enacted for a proper purpose, and to an extent no greater than is required, or by regulation enacted by virtue of express authorization in such law.



5. Application


All governmental authorities are bound to respect the freedom of occupation of all Israel nationals and residents.



6. Stability


This Basic Law shall not be varied, suspended or made subject to conditions by emergency regulations.



7. Entrenchment


This Basic Law shall not be varied except by a Basic Law passed by a majority of the members of the Knesset.



8. Effect of nonconforming law (Amendment 2)




a. A provision of a law that violates freedom of occupation shall be of effect, even though not in accordance with section 4, if it has been included in a law passed by a majority of the members of the Knesset, which expressly states that it shall be of effect, notwithstanding the provisions of this Basic Law; such law shall expire four years from its commencement unless a shorter duration has been stated therein.




b. The provision regarding the expiration of validity, mentioned in subsection (a) shall not apply to a law adopted within one year from the date in which this Basic Law entered into effect.



9. Repeal


Basic Law: Freedom of Occupation is hereby repealed.



10. Provisional (Amendments 1 and 2)


The provisions of any enactment which, immediately prior to this Basic Law would have been of effect but for this Basic Law or the Basic Law repealed in section 9, shall remain in effect until the day of 14 March 2002, unless repealed earlier; however, such provisions shall be construed in the spirit of the provisions of this Basic Law.



11. Amendment of Basic Law: Human Dignity and Liberty


In Basic Law: Human Dignity and Liberty –







1.
Section 1 shall be designated 1(a) and shall be preceded by the following section:







“Basic principles







"1. Fundamental human rights in Israel are founded upon recognition of the value of the human being, the sanctity of human life, and the principle that all persons are free; these rights shall be upheld in the spirit of the principles set forth in the Declaration of the Establishment of the State of Israel.”






2.
At the end of section 8, the following shall be added: "or by regulation enacted by virtue of express authorization in such law."





Basic Law. The Government (2001)



1. What the Government is


The Government is the executive authority of the State.



2. Seat of Government


The seat of the Government is Jerusalem.



3. Confidence of the Knesset


The Government holds office by virtue of the confidence of the Knesset.



4. Responsibility


The Government is collectively responsible to the Knesset; each Minister is responsible to the Prime Minister for the field of responsibility with which the Minister has been charged.



5. Composition




a. The Government is composed of a Prime Minister and other Ministers.




b. The Prime Minister shall be a member of the Knesset. A Minister need not be a member of the Knesset.




c. A Minister shall be in charge of a Ministry; there may be Ministers without Portfolio.




d. One of the Ministers who is a member of Knesset may be designated as Acting Prime Minister.




e. A Minister may be Deputy Prime Minister.



6. Eligibility of Ministers




a. A Minister must be an Israeli citizen and a resident of Israel.




b. A person shall not be appointed Minister if he is serving in a position or role as specified in section 7 of The Basic Law: The Knesset, unless he ceased functioning in the said position or role upon or prior to his appointment, as prescribed by law.









c. 




1.
If a person was convicted of an offense and sentenced to prison and if seven years have not yet passed since the day he on which he finished serving his period of punishment, or since the handing down of his sentence - whichever was later - shall not be appointed Minister, unless the Chairman of the Central Election Committee states that the circumstances of the offense do not involve moral turpitude.






2.
The Chairman of the Central Election Committee shall not so rule if the court determined that the offense involved moral turpitude.






d. If a person holds a citizenship other than Israeli, and if the law of the country of which he is a citizen allows him to be released from such citizenship, he shall be appointed Minister only after he has taken all measures necessary to be released from such citizenship.




e. A Knesset Member seceding from his faction and failing to tender his resignation as a Knesset member may not be appointed as a Minister during the period of service of that Knesset. This does not apply to the splitting of a faction as defined by law. "Secession from a faction" is defined in section 6(a) of The Basic Law: The Knesset.



7. Assignment of task of forming Government




a. When a new Government has to be constituted, the President of the State shall, after consultation with representatives of party groups in the Knesset, assign the task of forming a Government to a Knesset Member who has notified him that he is prepared to accept the task; the President shall do so within seven days of the publication of the election results, or should the need arise to form a new government; and in the case of the death of the Prime Minister, within 14 days of his death.




b. Should this consultation take place before the new Knesset is convened, the President will consult the representatives of the lists of candidates to be represented in the new Knesset.




c. This section shall not apply to the formation of a Government following a no confidence vote according to section 28 or in the event of an application to the President under section 29(b), and the provisions specified in those sections shall apply.



8. Periods for formation of Government


The Knesset Member to whom the President has assigned the task of forming a Government under section 7 shall have a period of 28 days for the fulfillment of such task. The President of the State may extend the period by additional periods not exceeding in the aggregate 14 days.



9. Re-assignment of task




a. Where the periods referred to in section 8 have passed and the Knesset Member has not notified the President of the State that he has formed a Government, or where he has notified him before then that he is unable to form a Government, or where he presented a Government and the Knesset rejected his request for confidence under section 13(d), the President may assign the task of forming a Government to another Knesset Member who has notified him that he is prepared to accept the task, or may inform the Chairman of the Knesset that he sees no possibility of forming a Government - all within three days from the end of the period, or from the day of the Knesset member's statement that he cannot form a government, or from the rejection of confidence in the Government, as applicable.




b. Before assigning the task of forming a Government under this section, or before informing the Chairman of the Knesset that he sees no possibility of forming a Government, the President may again consult with representatives of factions in the Knesset.




c. A Knesset Member to whom the task of forming a Government has been assigned under this section shall have 28 days in which to do so.



10. Assignment of task at the request of party groups




a. Where the President of the State has informed the Chairman of the Knesset, under section 9(a) that he sees no possibility of forming a Government, or where he has assigned the task of forming a Government to a Knesset Member under the same section and the Knesset Member has not notified him within 28 days that he has formed a Government, or has notified him before then that he is unable to form a Government, or presented a Government and the Knesset rejected his request for confidence under section 13(d), a majority of the members of the Knesset may request, in writing, that the President of the State assign the task to a particular member of the Knesset, who so agreed in writing, all within 21 days of the President's announcement, or from the end of the period designated in section 9(c), or from the statement by the Knesset Member that he cannot form a Government, or from the rejection of confidence in the Government, as relevant.




b. Where a request as aforesaid has been submitted to the President, the President shall assign the task of forming a Government to that Knesset Member within two days.




c. A Knesset Member to whom the task of forming a Government has been assigned under this section shall have a period of fourteen days for its fulfillment.



11. Early elections in the event of failure to form a government




a. Should no request be submitted under section 10(a), or should a Knesset Member fail to form a Government within the period defined in section 10(c), or if he should prior to that time inform the President that he cannot form a Government, the President shall so inform the Knesset Chairman.




b. Should the President so inform the Knesset Chairman, or should a Knesset Member charged with forming a Government under section 10(a) present a Government and fail to win the confidence of the Knesset under section 13(d), then the Knesset shall be deemed to have decided to disperse prior to the completion of its period of service, and elections for the Knesset will be held on the last Tuesday before the end of 90 days of the President's announcement, or of the rejection of the request for confidence in the Government, as relevant.



12. Discontinuance of proceedings for formation of Government


When a Law for the dissolution of the Knesset has been adopted, the proceedings for the formation of a Government shall cease.



13. Formation of Government




a. Where the President of the State has assigned to a Knesset Member the task of forming a Government, he shall notify the Chairman of the Knesset to such effect, and the Chairman of the Knesset shall notify the Knesset.




b. Where the Knesset Member has formed a Government, he shall notify the President of the State and the Chairman of the Knesset to such effect, and the Chairman of the Knesset shall notify the Knesset and set a date for the presentation of the Government to the Knesset within seven days of such notification.




c. The Knesset Member who has formed a Government shall head it.




d. When a Government has been formed, it shall present itself to the Knesset, shall announce the basic lines of its policy, its composition and the distribution of functions among the Ministers, and shall ask for an expression of confidence. The Government is constituted when the Knesset has expressed confidence in it, and the Ministers shall thereupon assume office.



14. Declaration of allegiance


As soon as, or as soon as possible after, the Knesset has expressed confidence in the Government, the Prime Minister shall make before the Knesset the following declaration of allegiance: "I (name) as Prime Minister undertake to uphold the State of Israel and its laws, to faithfully fulfill my role as the Prime Minister and to comply with the decisions of the Knesset"; and each of the other Ministers shall make the following declaration of allegiance: "I (name) as a member of the Government, undertake to uphold the State of Israel and its laws, to faithfully fulfill my role as a member of the Government, and to comply with the decisions of the Knesset.".



15. Cooption of a Minister


The Government may, upon the proposal of the Prime Minister, coopt an additional Minister to the Government. When the Government has decided to coopt a Minister, it shall notify such fact and the function of the additional Minister to the Knesset. Upon the approval of the notification by the Knesset, the additional Minister shall assume office, and as soon as possible after the approval he shall make his declaration of allegiance.



16. Acting Prime Minister




a. Should the Prime Minister be absent from Israel, meetings of the Government will be convened and conducted by the designated Acting Prime Minister.




b. Should the Prime Minister be temporarily unable to discharge his duties, his place will be filled by the Acting Prime Minister. After the passage of 100 days upon which the Prime Minister does not resume his duties, the Prime Minister will be deemed permanently unable to exercise his office.




c. Failing the appointment of a designated Acting Prime Minister, or should the Acting Prime Minister be prevented from fulfilling his duties under sections (a) and (b) above, the Government shall designate another Minister, who is a member of the Knesset, to exercise that office.



17. Interrogation and impeachment of the Prime Minister




a. Criminal proceedings shall not be commenced against the Prime Minister save with the agreement of the Attorney General.




b. Criminal proceedings shall not be commenced against someone who served as Prime Minister on suspicion of an offense committed while in office or within a year after serving in office, save with the consent of the Attorney General.




c. An indictment against the Prime Minister will be filed and presided over in the Jerusalem District Court, in a presidium of three judges; proceedings regarding an indictment filed before the Prime Minister begins his term of office shall be prescribed by law.




d. Should the Court convict the Prime Minister of an offense, it will state in its decision whether the offense involved moral turpitude.



18. Removal from office pursuant to an offense




a. Should the Prime Minister be convicted of an offense, which the court states involves moral turpitude, the Knesset may remove him from office, pursuant to a decision of a majority of the Knesset members. Should the Knesset so decide, the Government shall be deemed to have resigned.




b. Within 30 days of the verdict becoming final, the House Committee of the Knesset will render its decision regarding its recommendation pertaining to the removal of the Prime Minister from office, and shall present its recommendation to the Knesset plenum; should the House Committee fail to bring its recommendation to the plenum during the prescribed period, the Chairman will raise the issue in the Knesset plenum.




c. No decision shall be made by either the Knesset or the House Committee of the Knesset regarding the removal of the Prime Minister from office, before the Prime Minister has been given an opportunity to state his case before them.




d. Should the Knesset decide not to remove the Prime Minister from office, and should the verdict as per subsection (a) above become final, the Prime Minister will cease to serve in office and the Government shall be deemed to have resigned on the day the verdict becomes final.




e. The provisions of sections 42(a) and 42(b) of the Basic Law: the Knesset, shall not apply to the Prime Minister.



19. Resignation of Prime Minister


The Prime Minister may, after notifying the Government of his intention to do so, resign by submitting a letter of resignation to the President of the State. The resignation of the Prime Minister shall be deemed to be the resignation of the Government.



20. Death or permanent incapacity of Prime Minister




a. If the Prime Minister dies, the Government shall be deemed to have resigned on the day of his death.




b. Should the Prime Minister be permanently incapacitated, the Government shall be deemed to have resigned on the 101st day during which the Acting Prime Minister served in his place.



21. Prime Minister or Acting Prime Minister ceasing to function as members of Knesset




a. Should the Prime Minister cease to be a Member of the Knesset, he will be deemed to have resigned on the day his membership of the Knesset ceased. The resignation of the Prime Minister shall be deemed to be the resignation of the Government.




b. Should an Acting Prime Minister cease to be a Knesset Member, he shall cease to serve as Acting Prime Minister.



22. Termination of tenure of Minister




a. A Minister, other than the Prime Minister, may, after informing the Government of his intention to do so, resign from the Government by submitting a letter of resignation to the Prime Minister. His service in the Government will be terminated upon the passage of 48 hours from the time the letter of resignation reached the Prime Minister, unless he retracts his resignation prior to such time.




b. The Prime Minister may, after informing the Government of his intention to do so, remove a Minister from his post; the removal of Minister will take effect 48 hours after the letter notifying thereof was given to the Minister, unless the Prime Minister retracts prior to such time.




c. The tenure of a Minister in the Government ceases upon his election or appointment to one of the function the holders of which are debarred from being candidates for the Knesset.



23. Termination of tenure of Minister pursuant to an offense




a. An indictment against a Minister, except for offenses to be determined by law, will be presented and judged in a district court; procedures regarding indictments filed before a Minister assumed tenure will be determined by law.




b. Should a Minister be convicted by the court, it shall state in its verdict whether the offense involves moral turpitude; should the court so state, the Minister's tenure shall cease on the day of such verdict.




c. This section does not apply to the Prime Minister.



24. Acting Minister




a. Should a Minister, except for the Prime Minister, be absent from the country, the Government can charge another Minister to take his place. The Acting Minister will discharge the Minister's duties, in all or in part, as determined by the Government.




b. Should a Minister cease to hold office or be temporarily incapable of discharging his duties, the Prime Minister or another Minister appointed by the Government will discharge his duties.




c. The period of tenure of an Acting Minister under subsection (b) will not exceed three months.



25. Deputy Ministers




a. The Minister in charge of an office, may, with the consent of the Prime Minister and the approval of the Government, appoint one Deputy Minister for the office from among the Knesset members. A Deputy Minister shall assume his role after notice of his appointment has been given by the Government at the Knesset; a Deputy Minister appointed by the Prime Minister shall be entitled "a Deputy Minister in the Prime Minister's office".




b. The Deputy Minister shall act both in the Knesset and in the ministry, on behalf of the Minister who appointed him and within the parameters allocated to him.




c. A Knesset member seceding from his faction may not be appointed to the position of Deputy Minister during the period of service of the same Knesset. This provision does not apply to the splitting of a faction under the conditions prescribed by law; for the purposes of this subsection, "secession from a faction" as defined by section 6(a) of The Basic Law: The Knesset.



26. Termination of service of a Deputy Minister


The service of a Deputy Minister will be terminated in any of the following cases:







1.
The Deputy Minister resigned by submitting a letter of resignation to the Minister who appointed him;






2.
The Minister who appointed him ceased being a Minister or being in charge of the same office.






3.
The Prime Minister, the Government or the appointing Minister decide to terminate the service of the Deputy Minister; however, the Prime Minister will not dismiss a Deputy Minister without first informing both the Government and the appointing Minister of his intention to do so.






4.
A new Government was formed.






5.
The Deputy Minister ceased being a Knesset Member.





27. Termination of tenure of Deputy Minister pursuant to an offense


Should a Deputy Minister be convicted by the court, it shall state in its judgment whether the offense involves moral turpitude; should the court so state, the Deputy Minister's tenure shall cease on the day of the judgment.



28. Expression of no confidence in the Government




a. The Knesset may adopt an expression of no confidence in the Government.




b. An expression of no confidence in the Government will be by a resolution adopted by the majority of the Members of the Knesset to request that the President of the State assign the task of forming a Government to a certain Knesset Member who gave his written consent thereto.




c. If the Knesset has expressed no confidence in the Government, the Government shall be deemed to have resigned on the day of the expression of no confidence. The President will, within two days, charge the Knesset Member so named with the task of forming a Government.




d. A Knesset Member to whom the task of forming a Government has been assigned by the President of the State under this section shall have a period of 28 days for its fulfillment. The President may extend the period by additional periods not in the aggregate exceeding 14 days.




e. Where the periods referred to in subsection (d) have passed and the Knesset Member has not notified the President of the State that he has formed a Government, or where he has notified him before then that he is unable to form a Government, the President will so notify the Chairman of the Knesset.




f. If the President of the State so informed the Chairman of the Knesset as per subsection (e), or where the Knesset Member to whom the task of forming a Government has been assigned under this section presented a Government and the Knesset rejected his request for confidence under section 13(d), it will be deemed to be a Knesset resolution to disperse prior to the completion of its period of service, and elections to the Knesset will be held on the last Tuesday before the end of 90 days of the President's announcement, or of the rejection of the request for confidence in the Government, as relevant.



29. Authority to disperse the Knesset




a. Should the Prime Minister ascertain that a majority of the Knesset opposes the Government, and that the effective functioning of the Government is prevented as a result, he may, with the approval of the President of the State, disperse the Knesset by way of an order to be published in Reshumot. The order will enter into effect 21 days after its publication, unless a request is submitted under subsection (c), and the Government will be deemed to have resigned on the day of the order's publication.




b. Within 21 days of the publication of the order, a majority of the Knesset Members may request in writing from the President of the State to assign the task of forming a Government to a certain Knesset Member who gave his written consent thereto, and who is not the Prime Minister.




c. Where a request as aforesaid in subsection (b) has been submitted to the President of the State, the President shall inform the Chairman of the Knesset. The President shall assign the task of forming a Government to the Knesset Member named in the request within two days.




d. The Knesset Member to whom the task of forming a Government has been assigned under this section shall have a period of 28 days for its fulfillment. The President of the State may extend the period by additional periods not in the aggregate exceeding 14 days.




e. Where no such request was submitted under subsection (b), or where the periods referred to in subsection (d) have passed and the Knesset Member has not notified the President of the State that he has formed a Government, or where he has notified him before then that he is unable to form a Government, the President will so notify the Chairman of the Knesset.




f. If the President of the State gave notice under subsection (e) or if the Knesset member presented a Government and the Knesset rejected the request that it express confidence in it under section 13(d), then the Knesset is deemed to have decided to disperse before the end of its term of office, and elections to the Knesset will be held on the last Tuesday before the end of 90 days of the day of the order's entry into effect, or of the day the periods to form a Government has passed, or of the day of the announcement to the President, or of the day of the rejection of the request for confidence in the government, as relevant.




g. The Prime Minister may not exercise his authority according to this section -







1.
From the beginning of the period of service of the incoming Knesset and until the establishment of the new Government;






2.
After the Knesset has expressed no confidence in the Government under section 28;






3.
After the resignation of the Prime Minister, or from the day on which a verdict was given stating he has committed an offense carrying moral turpitude and until the Knesset plenum renders its decision in the matter in accordance with the provisions of section 18(a).






h. An Acting Prime Minister shall not be entitled to exercise the authority of the Prime Minister under this section.



30. Continuity of Government




a. When a new Knesset has been elected or the Government has resigned under sections 18, 19, 20, 21, 28 or 29, or if a request is submitted under section 29(b), the President of the State shall begin proceedings for the formation of a new Government, as laid out in this Basic Law.




b. When a new Knesset has been elected or the Government has resigned under sections 18, 19, 20, 21 28 or 29, the outgoing Government shall continue to carry out its functions until the new Government is constituted.




c. A Prime Minister who has resigned shall continue to carry out his functions pending the constitution of the new Government. If the Prime Minister has died, or is permanently incapacitated from carrying out his duties, or if his tenure was ended because of an offense, the Government shall designate another of the Ministers who is a Member of the Knesset and of the Prime Minister's faction to be Interim Prime Minister pending the constitution of the new Government.




d. A Government that serves under subsection (b) may appoint a Knesset Member as a Minister in place of a Minister who has ceased to serve; the appointment of a Minister under this subsection does not require the approval of the Knesset.



31. Functioning of the Government




a. The Government may, with the approval of the Knesset, change the division of roles among the Ministers, with the exception of the role of the Prime Minister.




b. The Government may, with the approval of the Knesset, transfer authorities and duties legally belonging to one Minister, in all or in part, to another Minister.




c. The Government may, with the approval of the Knesset, unite or divide Government ministries, abolish or establish new ministries.




d. The Government may transfer areas of actions from one ministry to another.




e. The Government may establish permanent or temporary Ministerial committees, or for particular matters; after the appointment of a committee the Government may conduct its operations through it.




f. The Government will set work, meetings and debate procedures, and decision-making processes in the Government, whether permanent or for a specific matter.



32. Residual powers of Government


The Government is authorized to perform in the name of the State, and subject to any law, all actions which are not legally incumbent on another authority.



33. Delegation of powers




a. Powers granted by law (din) to the Government may be delegated to one of the Ministers; this does not apply to powers granted in accordance with this Basic Law, except for powers under section 32.




b. Powers granted to a Minister by law, or transferred to him under the provisions of section 31(b), with the exclusion of the authority to make regulations, may be delegated by the Minister, either totally or partially or subject to conditions, to a civil servant.




c. Powers delegated by the Government to a Minister, with the exception of the power to make regulations, may be delegated by the Minister, either totally or partially or subject to conditions, to a civil servant, provided that the Government empowered him to do so.




d. For the purposes of this section, the power granted to the Government or a Minister also refers to duties incumbent upon them.




e. The provisions of this section will apply provided no other intention is evidenced by the law conferring the power or imposing the obligation.



34. Assumption of powers


A Minister charged with the implementation of a law, may assume any power, with the exception of powers of a judicial nature, granted by the same law to a civil servant, provided that no other intention is evidenced by the law; the Minister may do the above for a particular matter or for a specific period.



35. Secrecy




a. The debates and decisions of the Government and those of the Ministerial committees regarding the following matters are secret and their disclosure and publication is prohibited:







1.
State security;






2.
Foreign relations of the State;






3.
Matters regarding which the Government deems secrecy to be essential to the State, and a notification thereof having been declared in an order, for the purposes of this section;






4.
A matter that the Government has decided to keep secret; the disclosure and publication of such matters is forbidden only to persons who were aware of the decision.






b. The provisions of subsection (a) shall not apply to matters regarding which the Government or the Prime Minister, or such persons that the Government or the Prime Minister have so specifically authorized, have permitted their publication, or to matters the publication of which is legally mandatory.



36. Salaries and pensions


The salaries of the Ministers and the Deputy Ministers and other payments paid to them during their period of service or thereafter, or to their next of kin after their deaths, will be specified by law, or by virtue of a decision of the Knesset or of a Knesset committee appointed by the Knesset for that purpose.



37. Regulations




a. The Minister charged with the implementation of a law, is empowered to make regulations for its implementation.




b. A law may empower the Prime Minister or a Minister to make regulations in a matter decided by the empowerment.



38. Declaration of a state of emergency




a. Should the Knesset ascertain that the State is in a state of emergency, it may, of its own initiative or pursuant to a Government proposal, declare that a state of emergency exists.




b. The declaration will remain in force for the period prescribed therein, but may not exceed one year; the Knesset may make a renewed declaration of a state of emergency as stated.




c. Should the Government ascertain that a state of emergency exists in the State, and that its urgency necessitates the declaration of a state of emergency even before it becomes possible to convene the Knesset, it may declare a state of emergency. The declaration's validity shall expire upon 7 days from its proclamation, if not previously approved or revoked by the Knesset pursuant to a decision by a majority of its members; should the Knesset fail to convene, the Government may make a renewed declaration of a state of emergency as stated in this subsection.




d. The Knesset and Governmental declarations of a state of emergency will be published in Reshumot; should publication in Reshumot not be possible, another appropriate manner of publication will be adopted, provided that notification thereof be published in Reshumot at the earliest possible date.




e. The Knesset may at all times revoke the declaration of the state of emergency; notification of its revocation will be published in Reshumot.



39. State of emergency




a. During a state of emergency the Government may make emergency regulations for the defense of the State, public security and the maintenance of essential services and supplies; emergency regulations will be submitted to the Foreign Affairs and Security Committee at the earliest possible date after their enactment.




b. Should the Prime Minister deem it impossible to convene the Government, and that there exists an immediate and critical need to make emergency regulations, he may make such regulations or empower a Minister to make them.




c. Emergency regulations may alter any law, temporarily suspend its effect or introduce conditions, and may also impose or increase taxes or other compulsory payments, unless there is another provision by law.




d. Emergency regulations may not prevent recourse to legal action, or prescribe retroactive punishment, or allow infringement upon human dignity.




e. Emergency regulations shall not be enacted, nor shall arrangements, measures and powers be implemented in their wake, except to the extent warranted by the state of emergency.




f. The force of emergency regulations shall expire three months after the day of their enactment, unless their force is extended by law, or they are revoked by the Knesset by law or pursuant to a decision of a majority of the Members of Knesset.




g. Emergency regulations shall come into force on the day of their publication in Reshumot; should publication in Reshumot not be possible another appropriate means of publication will be adopted provided that they be published in Reshumot at the earliest possible date.




h. Should the state of emergency cease to exist, the regulations enacted will remain in force for the duration of the prescribed period, however not longer than for 60 days after the termination of the state of emergency; state of emergency regulations whose force was lengthened by law shall remain in force.



40. Declaration of war




a. The state may only begin a war pursuant to a Government decision.




b. Nothing in the provisions of this section will prevent the adoption of military actions necessary for the defense of the state and public security.




c. Notification of a Government decision to begin a war under the provision of subsection (a) will be submitted to the Knesset Foreign Affairs and Security Committee as soon as possible; the Prime Minister also will give notice to the Knesset plenum as soon as possible; notification regarding military actions as stated in subsection (b) will be given to the Knesset Foreign Affairs and Security Committee as soon as possible.



41. Inapplicability of emergency laws


Notwithstanding the provisions of any law, emergency regulations cannot change this Basic Law, temporarily suspend it, or make it subject to conditions.



42. The Government and Knesset committees




a. The Government will provide the Knesset and its committees with information upon request and will assist them in the discharging of their roles; special provisions will be prescribed by law for the classification of information when the same is required for the protection of state security and foreign relations or international trade connections or the protection of a legally mandated privilege.




b. The Knesset may, at the request of at least forty of its members, conduct a session with the participation of the Prime Minister, pertaining to a topic decided upon; requests as stated may be submitted no more than once a month.




c. The Knesset may obligate a Minister to appear before it, similar authority is granted to any of the Knesset committees within the framework of their tasks.




d. Any of the Knesset committees may within the framework of the discharging of their tasks, and under the auspices of the relevant Minister or with his knowledge, require a civil servant or any other person prescribed in the law, to appear before them.




e. Any Minister may speak before the Knesset and its committees.




f. Details regarding the implementation of this section may be prescribed by law or in the Knesset Rules.



43. Change in election date


When a the date for elections to the Knesset has been set under sections 11, 28, and 29, the Knesset may - by a resolution passed by a majority of its members adopted within five days after grounds for holding the elections arose - decide that because of the proximity of the date of elections to a holiday, festival day or memorial day, the elections will be postponed to a date no later than 100 days after the day on which such grounds arose.



44. Permanence of the Law




a. This Basic Law can only be changed by a majority of the Knesset Members; the majority under this subsection will be required for decisions of the Knesset plenum in the first, second and third readings; for purposes of this subsection, "change" is either explicit or by implication.




b. The provisions of this subsection will not apply to sections 45 and 46.



45. Amendment of Basic Law: The Knesset - No. 30


In the Basic Law: The Knesset -







1.
The following will be added after section 21:







"21A. Knesset supervision of secondary legislation







"(c) Regulations enacted by a Minister whose violation entails criminal punishment shall not enter into force, unless they have been approved prior to publication by a committees of the Knesset committees responsible for that matter; should the committee fail to approve or reject the regulations within 45 days of receiving the regulations, the regulations will be deemed approved.







"(d) The provisions of this subsection do not prejudice the provisions of any Basic Law or other law regarding regulations."









2.
Section 35 shall conclude "not later than five months from the adoption of the law."






3.
The following will be added after section 36:







“36A. Dispersion due to failure to adopt budget







"(c) Non-adoption of the Budget Law within three months subsequent to the beginning of the fiscal year will be considered to be a Knesset decision on its dispersion, prior to the completion of its term of service, on the day following the end of this period (hereafter: the determining date), and early elections will be held on the last Tuesday before the end of 90 days of the determining date, unless the Knesset decides by a majority vote of its members, within five days of the determining date, that because of the proximity of the date of elections to a holiday, festival day or memorial day, to postpone the elections to a date no later than 100 days from the determining date.







"(d) Notwithstanding the provisions of subsection (a), should the President of the State begin procedures to form a new Government under section 30 of The Basic Law: The Government, or should a law be adopted to disperse the Knesset, or should elections to the Knesset be held, after the date for submission of the Draft Budget under section 3 of The Basic Law: The State Economy and before the passage of three months from the beginning of the fiscal year, the determining day under subsection (a), shall be "three months from the beginning of the fiscal year or 45 days from the constitution of the Government, whichever is later."





46. Repeal of The Basic Law: The Government


The Basic Law: The Government (1992) is repealed.



47. Effect and applicability




a. The provisions of this Basic Law shall apply to elections and to formation of the Government, beginning with elections to the 16th Knesset.




b. Subject to the provisions of subsection (a), this Law shall go into effect on the day the Government is formed as said in subsection (a).




c. Notwithstanding the provisions of subsection (b), section 44 shall go into effect on the day on which this Law is published.

